Case 6:20-cv-00156-CEM-GJK Document 2 Filed 01/30/20 Page 1 of 1 PagelD 32

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

John Deatherage

 

Plaintiff(s)
WV

oa

EXPERIAN INFORMATION SOLUTIONS, INC. .

Civil Action nolo : ol 0 Cv- | 5 ©-ORL- 4 | Gk

’

 

Nee Nee Ned Nae Nae Nad Nee Nee Nise Nie Nene Nee”

Defendants)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) EXPERIAN INFORMATION SOLUTIONS, INC.
c/o Registéred Agent - .

CT CORPORATION SYSTEM

. 1200 South Pine Island Rd.

"Plantation, FL 33324 .-. ©

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: John Deatherage

706 Palmer St.
Orlando, FL 32801

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

a OE ee Signature of Clerk or De Clerk
: ay oe - :

 
